Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,509.  Claims 21-40 are broadened versions of claims 1-20 in the Patent and thus overlapping in scope and anticipated by the Patent.  The instant claims are broadened in a manner where the “initial device” and “first device” of the instant claims are not limited to a ‘continuous glucose monitoring (CGM) device’ as in the Patent.  Also, the “initial data” and “additional data” of the instant claims does not necessarily require ‘blood glucose data’ or ‘blood glucose levels’ as required in the Patent.  Furthermore, “self-monitored” data in the instant application does not need to be ‘blood glucose data’ as required in the Patent.  The non-statutory double patenting anticipatory analysis is demonstrated below between independent claim 21 of the instant application vis-à-vis claim 1 of the Patent.  
Instant Application Claim 21
US Pat. No. 10,672,509 Claim 1
A computer-implemented method for selecting one or more models for predicting medical conditions, the method comprising:
	receiving, using a processor, initial data related to a user, wherein receiving the initial data includes receiving at least some initial data, wirelessly over a server, from a first device, and includes receiving at least some initial data that is self-monitored;



	processing, using the processor and one or more machine learning algorithms, the initial data to identify patterns between the initial data, and other data related to the user's medical condition; 

	assigning values to an unmeasured data category for which no measured data is received by the processor, and processing the unmeasured data category, using the processor and the one or more machine algorithms, to identify one or more patterns between the values of the unmeasured data category, the initial data, and the other data,
	creating a library of models containing a plurality of models based on the identified patterns;
	after creating the library of models, receiving additional data related to the user, wherein receiving additional data includes receiving at least some additional data, wirelessly over a server, from a first device, and includes receiving at least some additional data that is self-monitored;



	extracting metadata from at least some of the received additional data, wherein extracting metadata from at least some of the received additional data comprises extracting metadata indicating whether a given stream of data is from a first device or is self-monitored;

	selecting the one or more models from the library of models based on the extracted metadata, wherein selecting the one or more models from the library of models based on the extracted metadata comprises selecting a first type of model when the extracted metadata indicates that the data is from a first device, selecting a second type of model when the extracted metadata indicates that the data is self-monitored, and selecting the second type of model when the extracted metadata indicates that the data includes both data from a first device and self-monitored data;


	applying the selected one or models; and
	generating a notification when the application of the selected one or more models indicates an intervention is necessary.
A computer-implemented method for selecting one or more models for predicting medical conditions, the method comprising:
	receiving, using a processor, initial data related to a user, the initial data including blood glucose levels of the user, wherein receiving the initial data including blood glucose levels of the user includes receiving at least some initial data, wirelessly over a server, from a continuous glucose monitoring (CGM) device, and includes receiving at least some initial data that is self-monitored blood glucose data;
	processing, using the processor and one or more machine learning algorithms, the initial data to identify patterns between the blood glucose levels of the user, and other data related to the user's medical condition;
	assigning values to an unmeasured data category for which no measured data is received by the processor, and processing the unmeasured data category, using the processor and the one or more machine algorithms, to identify one or more patterns between the values of the unmeasured data category, and blood glucose levels of the user and the other data,
	creating a library of models containing a plurality of models based on the identified patterns;
	after creating the library of models, receiving additional data related to the user, the additional data including blood glucose levels of the user, wherein receiving additional data including blood glucose levels of the user includes receiving at least some additional data, wirelessly over a server, from a continuous glucose monitoring (CGM) device, and includes receiving at least some additional data that is self-monitored blood glucose data;
	extracting metadata from at least some of the received additional data, wherein extracting metadata from at least some of the received additional data comprises extracting metadata indicating whether a given stream of data relating to blood glucose levels is continuous glucose monitor data or self-monitored blood glucose data;
	selecting the one or more models from the library of models based on the extracted metadata, wherein selecting the one or more models from the library of models based on the extracted metadata comprises selecting a first type of model when the extracted metadata indicates that the blood glucose levels are continuous glucose monitor data, selecting a second type of model when the extracted metadata indicates that the blood glucose levels are self-monitored blood glucose data, and selecting the second type of model when the extracted metadata indicates that the blood glucose levels include both continuous glucose monitor data and self-monitored blood glucose data;
	applying the selected one or models; and 
	generating a notification when the application of the selected one or more model indicates an intervention is necessary.



Independent claims 31 and 36 of the instant claims are broadened versions of claims 11 an 16 of the Patent in the same manner as enumerated for claim 21 above.
Dependent claims 22-30, 32-35 and 37-40 and of the instant application are either identical or broadened in the same manner as enumerated for claim 21 above, with claims 2-10, 12-15 and 17-20 of the Patent. 
Allowable Subject Matter
Claims 21-40 would be allowable if the nonstatutory double patenting rejections are overcome. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims (claims 21, 31 and 36), as highlighted in figs. 2 and 3 of the instant Drawings.  
The closest prior art is to be US Pat. Pub. No. 2015/0018633 to Kovachev et al. (see IDS) and Continuous glucose monitoring: A review for behavioral researchers to Wagner et al. (see IDS) as demonstrated during the prosecution history of the parent applications. However, both do not appear to teach the limitations regarding the “unmeasured data category’.
WIPO 2011/112974 to Breton et al. (see IDS) teaches safety considerations in insulin pumps, some of the considerations can be construed to be an “unmeasured data category”. However, Breton et al., when read in combination of Kovachev et al. and/or Wagner et al., does not appear to anticipate or make obvious the all the limitations of the instant claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125